Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 3, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149372(123)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 149372
  v                                                                 COA: 279161
                                                                    Kent CC: 06-003485-FC
  DENNIS LEE TOMASIK,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before July 1, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 3, 2015
                                                                               Clerk